Citation Nr: 1242439	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-33 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left radial nerve paresthesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from March 1982 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied entitlement to service connection for tinnitus and left radial nerve paresthesia.

Jurisdiction of the claims file was transferred to the Anchorage, Alaska RO, and most recently to the RO in Fargo, North Dakota. 

The issue of service connection for left radial nerve paresthesia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2008, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  The Veteran has also been provided with VA examinations in April 2009 and October 2011 in connection with his claim.  These examinations, along with the Veteran's statements and treatment records, are sufficient for deciding the claim on appeal.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.

Since there is no indication that any failure on the part of VA to provide additional notice or assistance that would reasonably affect the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Service Connection for tinnitus

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.

Under § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  The Court has also stated, 'It is clear that to deny a claim on its merits, the evidence must preponderate against the claim.'  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran seeks entitlement to service connection for tinnitus.

While the Veteran's service treatment records reflect that he had otitis media in service, they do not indicate any reports of tinnitus.  The Veteran denied any problems with his ears at the time of separation.

In order to determine whether the Veteran has tinnitus that is related to his military service, he was afforded a VA examination dated in April 2009.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination.  The Veteran reported that he had noise exposure as a munitions specialist and from equipment running while in service.  He indicated that his post-service employment included working in the logging industry with 15 to 20 years of exposure to chain saw and other equipment used in the industry, including some noise exposure to equipment in an enclosed environment.  He additionally reported that he hunted recreationally.  He indicated that his bilateral tinnitus began in 2004.  Upon audiometric evaluation, the examiner diagnosed bilateral moderate-high frequency sensorineural hearing loss and tinnitus, and opined that the Veteran's tinnitus was at least as likely as not a symptom of his hearing loss.  The examiner noted that the Veteran appeared to have entered service with a high frequency hearing loss, but that his separation examination revealed no  hearing loss, and found that this was not likely if hearing loss was actually present earlier.  She also noted that the Veteran's in-service and post-service occupations involved noise exposure, and that tinnitus was not reported until significantly after service.  For these reasons, the examiner found that she could not resolve the issue of whether the Veteran's hearing loss and associated tinnitus were related to service without resort to speculation.  

The Veteran was afforded another examination in October 2011.  The examiner noted that she had reviewed the Veteran's claims file.  She opined that the Veteran's tinnitus was at least as likely as not related to his hearing loss.  In addition, the Veteran's hearing loss and tinnitus was less likely as not caused by or the result of military noise exposure.  The examiner noted that his enlistment audiogram, when compare to the separation audiogram in September 1987, did not show a significant decrease at any frequency.  In fact, a 15 dB improvement was recorded at 4 Hertz for the right ear.  The examiner noted that  it was possible that the Veteran was exposed to some hazardous noise prior to testing on enlistment audiogram, and that a temporary shift in threshold was recorded at that time, or could possibly be due to the type of testing used at entrance.  She found that, although the Veteran's duties were as a munitions systems technician, no effects on hearing occurred during the period of active duty.  The examiner noted that the Veteran had continuous post-service exposure to hazardous noise as a logger, and likely from his lifestyle living in remote Alaska, which involved the use of chainsaws and hunting. In addition, the Veteran himself reported that the onset of his tinnitus was in 2004, 16 years following separation from service.  Therefore, the examiner opined that tinnitus was unlikely to be related to any in-service event that did not result in a change in auditory acuity.

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Both VA examiners related the Veteran's tinnitus to his hearing loss.  The April 2009 VA examiner could not provide an opinion without resort to speculation, and provided her reasons for this conclusion.  However, the October 2011 VA examination report included the opinion that the Veteran's hearing loss, and therefore his tinnitus, were not related to service.  This opinion included a review of the Veteran's history and a thorough rationale as to why the Veteran's tinnitus is not related to his active duty service.  As such, this opinion is most probative in this case.

In this regard, the Board notes that the Veteran has contended on his own behalf that his tinnitus are related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ('the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation').  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, the Veteran is competent to report his symptoms of tinnitus.

However, the Board is also required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

With regard to lay evidence of continuity of symptomatology, the Board finds that the Veteran has contradicted himself.  On his formal claim, the Veteran indicated that his tinnitus began in August 1983, and that he had treatment as of this date.  Service treatment records, however, do not reflect any complaints of  tinnitus.  In fact, the Veteran denied any problems with his ears and hearing at the time of separation.  Private medical records reflect that the Veteran reported bilateral tinnitus in April and May 2004, indicating that the onset was approximately one month prior.  This version of the date of onset of symptoms is supported by the subsequent VA examination reports.  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  As these statements are contradictory with regard to the onset of tinnitus, his reports of continuity of symptoms since service are not credible.  

Finally, the Board finds that the Veteran's contentions regarding the etiology of his conditions are not competent.  While the Veteran is competent to describe symptoms of tinnitus and the date of their onset; he is not shown to have the expertise to attribute current symptoms to events that occurred years earlier.  His claims to this effect are outweighed by the competent and probative October 2011 VA medical examiner's findings.  The Board attaches the most probative value to this opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for tinnitus.  Tinnitus was not exhibited in service and the Veteran has indicated that it had its onset 16 years after service.

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's hearing loss and tinnitus are etiologically related to his military service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for tinnitus is denied.


REMAND

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As an initial matter, the most recent treatment records in the claims file are from July 2011.  As it appears that the Veteran is in receipt of ongoing treatment from the VA for his health issues, current VA medical records should be obtained.  

The Veteran was provided an examination to determine the etiology of his left radial nerve paresthesia.  The examiner opined that he could not state whether his left radial nerve paresthesia was caused by military service without resorting to speculation.

The Veteran claims to have had peripheral neuropathy since being treated for same in service (See initial claim for compensation received in November 2008).  The service treatment records are negative for pertinent neurological impairment and the neurology system was normal at service discharge.  In his Report of Medial History, the Veteran denied having had or having neuritis, paralysis or other pertinent disability.  To the extent he is claiming chronic paresthesia since service, he is not credible.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.

Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, 23 Vet. App. at 390.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  Id.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  Id.

Here, the examiner discussed the Veteran's service-connected left shoulder separation status post reduction internal fixation with degenerative joint disease of the left shoulder and a post-service accident that occurred while the Veteran worked in the logging industry, resulting in an injury to his neck.  However, the examiner did not provide any explanation as to why an opinion as to etiology could not be rendered or what, if any, additional evidence would be necessary for him to make such a determination.  As a result, the Veteran should be afforded a new VA examination to determine whether there is a probable nexus between the Veteran's currently diagnosed left radial nerve paresthesia and his active service, to include his in-service accident involving a three wheeled vehicle wherein he sustained a separated left shoulder.  The Board requests that the examiner be a physician.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment related to the Veteran's left upper extremity beginning in July 2011.

2.  Schedule the Veteran for a VA examination to determine the etiology of his left radial nerve paresthesia.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left radial nerve paresthesia was caused by or is etiologically related to any incident of active duty.  Specifically, the examiner should discuss the likelihood that left radial nerve paresthesia is related to his accident in service when he sustained a separation of his left shoulder and the resulting service-connected left shoulder disability, to the post-service logging accident resulting in a neck injury, or to any other in-service or post-service incident.  The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms, but to the extent he is claiming that symptoms of paresthesia have persisted since service, he is not a credible historian.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the decision on the claim remains in any way adverse to the Veteran, he and his representative, if any, should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655(b) (2012).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


